On the 27th day of March, 1909, judgment was rendered against appellant, sentencing him to pay a fine of $50 and to serve a term of 30 days in the county jail for a violation of the prohibitory liquor law. Appellant was given by the court 60 days within which to prepare, serve and file a case-made. What purports to be the case-made is not signed and certified to by the judge who presided at the *Page 625 
trial of this case. Neither is it properly certified to as a transcript of the record. The motion of the Attorney General to dismiss the appeal must therefore be sustained.